           Case 2:21-cv-00098-GMN-NJK Document 10 Filed 08/19/21 Page 1 of 1




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
 8   LORA JOLLIFF,
                                                             Case No. 2:21-cv-00098-GMN-NJK
 9           Plaintiff(s),
                                                                             Order
10   v.
11   NEVADA CVS PHARMACY LLC, et al.,
12           Defendant(s).
13          To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
14 1(a). The parties are hereby ORDERED to file, no later than August 31, 2021, a joint proposed
15 discovery plan.1
16          IT IS SO ORDERED.
17          Dated: August 19, 2021
18                                                                 ______________________________
                                                                   Nancy J. Koppe
19                                                                 United States Magistrate Judge
20
21
22
23
           1
             The Court recognizes that an order to show cause was issued as to why the case should
24 not be remanded. Docket No. 7. The potential that a case may be remanded is generally not
   sufficient justification to stay discovery because a remand would not render any discovery
25 conducted in this case moot or otherwise result in a waste of the parties’ resources. Anoruo v.
   Valley Health Sys., LLC, 2018 WL 1785866, at *3 (D. Nev. Apr. 13, 2018); see also Grammer v.
26 Colo. Hosp. Ass’n Shared Servs., 2015 WL 3938406, at *2 (D. Nev. June 26, 2015 ) (“This action
   will either continue in federal court or in state court. Unless the case settles, discovery will proceed
27 regardless of the outcome of the District Court’s remand decision”). Nonetheless, to the extent
   the parties believe justification exists to stay discovery in this case, a request to stay discovery
28 addressing the applicable standards may be filed by August 31, 2021.

                                                      1
